Title: Charles J. Ingersoll to James Madison, 21 July 1829
From: Ingersoll, Charles Jared
To: Madison, James


                        
                            
                                My dear Sir
                            
                            
                                
                                    Philadelphia
                                
                                21 July 1829
                            
                        
                         
                        I have offered this letter of introduction to you to Count Ney son of the Marshal of that glorious name with
                            whose renown you are familiar—In addition to the associations suggested by it you will find in the bearer a most
                            intelligent, unassuming and interesting young man whom I have ventured to promise at your house the cordial hospitality of
                            American country life dispensed by the patriarch of our political institutions
                        With my sincere salutations for Mrs Madison I remain your most obedient and humble servant
                        
                        
                            
                                C J Ingersoll
                            
                        
                    